 



EXHIBIT 10.4
[FORM OF SECURITY AGREEMENT]
     THIS SECURITY AGREEMENT (the “Security Agreement”) is made this 14th day of
November, 2006, between [NAME OF COMPANY AND EACH OF ITS SUBSIDIARIES]
(“Debtor”), and First National Bank of Omaha, a national banking association
(“Secured Party”).
     This Security Agreement is entered into with respect to certain Loans to be
made by Secured Party to Debtor pursuant to the Loan Agreement by and among
Debtor, ProConn, LLC, Exact Logistics, LLC and Secured Party of even date
herewith (the “Loan Agreement”). All capitalized terms used in this Security
Agreement, except terms otherwise defined herein, shall have the same meaning as
such terms have in the Loan Agreement.
     Secured Party and Debtor agree as follows:
1. Definitions.
     1.1 “Collateral”. The collateral shall consist of all of the personal
property of Debtor, wherever located, and now owned or hereafter acquired,
including:

  a.   Accounts;     b.   Chattel Paper;     c.   Inventory;     d.   Equipment;
    e.   Instruments (including Promissory Notes);     f.   Investment Property;
    g.   Documents;     h.   Deposit Accounts;     i.   Letter-of-Credit Rights;
    j.   General Intangibles (including payment intangibles);     k.  
Supporting Obligations; and     l.   to the extent not listed above as original
collateral, proceeds and products of the foregoing.

     1.2 “Obligations.” This Security Agreement secures the following:

  a.   Debtor’s obligations under the Loan Agreement, the Notes and the
Collateral Agreements;     b.   all of Debtor’s other present and future
obligations to Secured Party;

1



--------------------------------------------------------------------------------



 



  c.   the repayment of (i) any amounts that Secured Party may advance or spend
for the maintenance or preservation of the Collateral and (ii) any other
expenditures that Secured Party may make under the provisions of the Loan
Agreement, the Notes, the Collateral Agreements or for the benefit of Debtor;  
  d.   all amounts owed under any modifications, renewals or extensions of any
of the foregoing obligations;     e.   all other amounts now or in the future
owed by Debtor to Secured Party; and     f.   any of the foregoing that arises
after the filing by or against Debtor under the Bankruptcy Code, even if the
obligations do not accrue because of the automatic stay under the Bankruptcy
Code Section 362 or otherwise.

     1.3 “UCC.” Any term used in the Uniform Commercial Code (“UCC”) and not
defined in this Security Agreement has the meaning given to the term in the UCC.
2. Grant of Security Interest.
     Debtor grants a security interest in the Collateral to Secured Party to
secure the payment or performance of the Obligations.
3. Perfection of Security Interest.
     3.1 Filing of Financing Statement.

  a.   Debtor authorizes Secured Party to file a financing statement (the
“Financing Statement”) describing the Collateral.     b.   Debtor also
authorizes Secured Party to file a Financing Statement describing any
agricultural liens or other statutory liens held by Secured Party.     c.  
Secured Party shall receive prior to the funding of any Advance under the Loan
Agreement an official report from the Secretary of State of each Collateral
State, Chief Executive Office State and the Debtor State (each as defined in
Exhibit A to this Security Agreement) (the “SOS Reports”) indicating that
Secured Party’s security interest is prior to all other security interests or
other interests reflected in the report.

     3.2 Possession.

  a.   Debtor shall have possession of the Collateral, except where expressly
otherwise provided in this Security Agreement or where Secured Party chooses to
perfect its security interest by possession in addition to the filing of a
Financing Statement.     b.   Where Collateral is in the possession of a third
party, Debtor will join with the Secured Party in notifying the third party of
Secured Party’s security interest and obtaining an acknowledgement from the
third party that it is holding the Collateral for the benefit of Secured Party.

2



--------------------------------------------------------------------------------



 



     3.3 Control. Debtor will cooperate with Secured Party in obtaining control
with respect to Collateral consisting of:

  a.   Deposit Accounts;     b.   Investment Property;     c.   Letter-of-Credit
Rights; and     d.   Electronic Chattel Paper.

     3.4 Marking of Chattel Paper. Debtor will not create any Chattel Paper
without placing a legend on the Chattel Paper acceptable to Secured Party
indicating that Secured Party has a security interest in the Chattel Paper.
4. Post-Closing Covenants and Rights Concerning the Collateral.
     4.1 Inspection. The parties to this Security Agreement may inspect any
Collateral in the other party’s possession, at any time upon reasonable notice.
     4.2 Personal Property. The Collateral shall remain personal property at all
times. Debtor shall not affix any of the Collateral to any real property in any
manner which would change its nature from that of personal property to real
property or to a fixture.
     4.3 Secured Party’s Collection Rights. Secured Party shall have the right
upon the occurrence of an Event of Default to enforce Debtor’s rights against
the account debtors and obligors.
     4.4 Limitations on Obligations Concerning Maintenance of Collateral.

  a.   Risk of Loss. Debtor has the risk of loss of the Collateral.

  b.   No Collection Obligation. Secured Party has no duty to collect any income
accruing on the Collateral or to preserve any rights relating to the Collateral.
    4.5   No Disposition of Collateral. Secured Party does not authorize and
Debtor agrees not to:     a.   make any sales or leases of any of the
Collateral;     b.   license any of the Collateral; or     c.   grant any other
security interest in any of the Collateral.

     4.6 Purchase Money Security Interests. To the extent Debtor uses the Loans
to purchase Collateral, Debtor’s repayment of the Loans shall apply on a
“first-in-first-out” basis so that the portion of the Loans used to purchase a
particular item of Collateral shall be paid in the chronological order the
Debtor purchased the Collateral.
5. Debtor’s Representations and Warranties.
          Debtor warrants and represents that:

3



--------------------------------------------------------------------------------



 



     5.1 Title To and Transfer of Collateral. It has rights in or the power to
transfer the Collateral and its title to the Collateral is free of all adverse
claims, liens, security interests and restrictions on transfer or pledge except
as created by this Security Agreement.
     5.2 Location of Collateral. All Collateral consisting of goods is located
solely in the Collateral States identified in Exhibit A to this Security
Agreement.
     5.3 Location, State of Incorporation and Name of Debtor. Debtor’s:

  a.   chief executive office is located in the Chief Executive Office State
identified in Exhibit A to this Security Agreement;     b.   state of
incorporation is the Debtor State identified in Exhibit A to this Security
Agreement; and     c.   exact legal name is as set forth in the first paragraph
of this Security Agreement.

6. Debtor’s Covenants.
     Until the Obligations are paid in full, Debtor agrees that it will:
     6.1 preserve its corporate existence and not, in one transaction or a
series of related transactions, merge into or consolidate with any other entity,
or sell all or substantially all of its assets;
     6.2 not change the state where it is located; and
     6.3 not change its corporate name without providing Secured Party with
30 days’ prior written notice.
7. Events of Default.
     The occurrence of any of the following shall, at the option of Secured
Party, be an Event of Default:
     7.1 Any default or Event of Default by Debtor under the Loan Agreement, the
Notes, the Collateral Agreements or any of the other Obligations;
     7.2 Debtor’s failure to comply with any of the provisions of, or the
incorrectness of any representation or warranty contained in, the Loan
Agreement, the Notes, the Collateral Agreements or any of the other Obligations;
     7.3 Transfer or disposition of any of the Collateral, except as expressly
permitted by the Loan Agreement, the Notes or the Collateral Agreements;
     7.4 Attachment, execution or levy on any of the Collateral;
     7.5 Debtor voluntarily or involuntarily becoming subject to any proceeding
under (a) the Bankruptcy Code or (b) any similar remedy under state statutory or
common law; provided, however, an involuntary proceeding shall not be an Event
of Default if Debtor shall cause such proceeding to be dismissed within sixty
(60) days after commencement, but in any event prior to the entry of an order,
judgment or decree approving such proceeding;

4



--------------------------------------------------------------------------------



 



     7.6 Debtor shall fail to comply with, or become subject to any
administrative or judicial proceeding under any federal, state or local
(a) hazardous waste or environmental law, (b) asset forfeiture or similar law
which can result in the forfeiture of property or (c) other law, where
noncompliance may have any significant effect on the Collateral; or
     7.7 Secured Party shall receive at any time following the closing an SOS
Report indicating that Secured Party’s security interest is not prior to all
other security interests or other interests reflected in the report.
8. Default Costs. Should an Event of Default occur, Debtor will pay to Secured
Party all costs reasonably incurred by the Secured Party for the purpose of
enforcing its rights hereunder, including:

  a.   costs of foreclosure;     b.   costs of obtaining money damages; and    
c.   a reasonable fee for the services of attorneys employed by Secured Party
for any purpose related to the Loan Agreement, the Notes, the Collateral
Agreements or the Obligations, including consultation, drafting documents,
sending notices or instituting, prosecuting or defending litigation or
arbitration.

9. Remedies Upon Default.
     9.1 General. Upon any Event of Default, Secured Party may pursue any remedy
available at law (including those available under the provisions of the UCC) or
in equity to collect, enforce or satisfy any Obligations then owing, whether by
acceleration or otherwise.
     9.2 Conformer Remedies. Upon any Event of Default, Secured Party shall have
the right to pursue any of the following remedies separately, successively or
simultaneously:

  a.   File suit and obtain judgment and, in conjunction with any action,
Secured Party may seek any ancillary remedies provided by law, including levy of
attachment and garnishment.     b.   Take possession of any Collateral if not
already in its possession without demand and without legal process. Upon Secured
Party’s demand, Debtor will assemble and make the Collateral available to
Secured Party as it directs. Debtor grants to Secured Party the right, for this
purpose, to enter into or on any premises where Collateral may be located.    
c.   Without taking possession, sell, lease or otherwise dispose of the
Collateral at public or private sale in accordance with the UCC.

10. Foreclosure Procedures.
     10.1 No Waiver. No delay or omission by Secured Party to exercise any right
or remedy accruing upon any Event of Default shall: (a) impair any right or
remedy, (b) waive any default or operate as an acquiescence to the Event of
Default or (c) affect any subsequent default of the same or of a different
nature.

5



--------------------------------------------------------------------------------



 



     10.2 Notices. Secured Party shall give Debtor such notice of any private or
public sale as may be required by the UCC.
     10.3 Condition of Collateral. Secured Party has no obligation to clean up
or otherwise prepare the Collateral for sale.
     10.4 No Obligation to Pursue Others. Secured Party has no obligation to
attempt to satisfy the Obligations by collecting them from any other person
liable for them and Secured Party may release, modify or waive any Collateral
provided by any other person to secure any of the Obligations, all without
affecting Secured Party’s rights against Debtor. Debtor waives any right it may
have to require Secured Party to pursue any third persons for any of the
Obligations.
     10.5 Compliance With Other Laws. Secured Party may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral.
     10.6 Warranties. Secured Party may sell the Collateral without giving any
warranties as to the Collateral. Secured Party may specifically disclaim any
warranties of title or the like. This procedure will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral.
     10.7. Sales on Credit. If Secured Party sells any of the Collateral upon
credit, Debtor will be credited only with payments actually made by the
purchaser, received by Secured Party and applied to the indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, Secured
Party may resell the Collateral and Debtor shall be credited with the proceeds
of the sale.
     10.8 Purchases by Secured Party. In the event Secured Party purchases any
of the Collateral being sold, Secured Party may pay for the Collateral by
crediting some or all of the Obligations of the Debtor.
     10.9 No Marshaling. Secured Party shall have no obligation to marshal any
assets in favor of Debtor, or against or in payment of:

  a.   the Notes;     b.   any of the other Obligations; or     c.   any other
obligation owed to Secured Party by Debtor or any other person.

11. Miscellaneous.
     11.1 Assignment.

  a.   Binds Assignees. This Security Agreement shall bind and shall inure to
the benefit of the heirs, legatees, executors, administrators, successors and
assigns of Secured Party and shall bind all persons who become bound as a debtor
to this Security Agreement.     b.   No Assignments by Debtor. Secured Party
does not consent to any assignment by Debtor except as expressly provided in
this Security Agreement.

6



--------------------------------------------------------------------------------



 



  c.   Secured Party Assignments. Secured Party may assign its rights and
interests under this Security Agreement. If an assignment is made, Debtor shall
render performance under this Security Agreement to the assignee. Debtor waives
and will not assert against any assignee any claims, defenses or set-offs which
Debtor could assert against Secured Party except defenses which cannot be
waived.

     11.2 Severability. Should any provision of this Security Agreement be found
to be void, invalid or unenforceable by a court or panel of arbitrators of
competent jurisdiction, that finding shall not affect the provisions found to be
void, invalid or unenforceable and shall not affect the remaining provisions of
this Security Agreement.
     11.3 Notices. Any notices required by this Security Agreement shall be
deemed to be delivered when a record has been (a) deposited in any United States
of America postal box if postage is prepaid, and the notice properly addressed
to the intended recipient, (b) received by telecopy, (c) received through the
Internet and (d) when personally delivered.
     11.4 Headings. Sections headings used in this Security Agreement are for
convenience only. They are not a part of this Security Agreement and shall not
be used in construing it.
     11.5 Governing Law. This Security Agreement is being executed and delivered
and is intended to be performed in the State of Nebraska and shall be construed
and enforced in accordance with the laws of the State of Nebraska.
     11.6 Rules of Construction.

  a.   No reference to “proceeds” in this Security Agreement authorizes any
sale, transfer or other disposition of the Collateral by the Debtor.     b.  
“Includes” and “including” are not limited.     c.   “Or” is not exclusive.    
d.   “All” includes “any” and “any” includes “all.”

     11.7 Integration and Modifications.

  a.   This Security Agreement is the entire agreement of the Debtor and secured
Party concerning its subject matter.     b.   Any modification to this Security
Agreement must be made in writing and signed by the party adversely affected.

     11.8 Waiver. Any party to this Security Agreement may waive the enforcement
of any provision to the extent the provision is for its benefit.
     11.9 Further Assurances. Debtor agrees to execute any further documents,
and to take any further actions, reasonably requested by Secured Party to
evidence or perfect the security interest granted herein, to maintain the first
priority of the security interest or to effectuate the rights granted to Secured
Party herein.

7



--------------------------------------------------------------------------------



 



     The parties have signed this Security Agreement as of the day and year
first above written in Omaha, Nebraska.

              “DEBTOR”   “SECURED PARTY” [NAME OF DEBTOR]   First National Bank
of Omaha,
 
      a national banking association
 
           
By:
/s/ Dr. Lionel L. Reilly   By: /s/ Donald L. Erikson
 
       
 
Dr. Lionel L. Reilly, its President   Name: Donald L. Erikson
 
      Title: Vice President

8



--------------------------------------------------------------------------------



 



EXHIBIT A
Collateral States: Nebraska, Pennsylvania, Kentucky and Texas
Chief Executive Office State: Nebraska
Debtor State: Nebraska

9